DETAILED ACTION
Election/Restrictions
Claims 9-10, 14-18, 33-34, and 38-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/23/2021.
Claim(s) 1-8, 11-13, 19-32, and 35-37 is/are hereby under examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/23/2020 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 08/24/2020 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 12/04/2020 is being considered by the examiner.
Claim Objections
Claims 24 and 25 objected to because of the following informalities:  
Claims 24 and 25 should read “wherein the alignment patch …” (emphasis added). 
Claim Interpretation – 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an attach feature configured to engage with an attachment feature of an alignment element” in claims 1, 19, 20, and 21. 
These limitations are being interpreted as follows:
“angled and flexible components (e.g., clip structures) that allow for the health monitoring device to be “snapped” into position …” and “various attachment features including, structural, magnetic, and/or adhesive may be incorporated …” as disclosed in para. [00254] of the specification filed 11/13/2019. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 and Claim 30 recites the limitation "the at least two transmit antennas" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 21, which claims 29 and 30 depend from only recite “at least one transmit antenna”. It is unclear if the limitation of Claim 29 and Claim 30 is further limiting the limitation to include at least a second transmit antenna or if the it supposed to read “at least one transmit antenna”. For the purposes of examination, the limitation is being interpreted as “at least one transmit antenna”, as it depends from Claim 21. If the Applicant intends for the limitation to further limit Claim 21, it is recommended to amend the claim in a manner similar to how Claim 31 is claimed.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-8, 11-13, and 19-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). The claim limitation of “… an alignment element that is to be worn on the skin of a person” in independent claims 1, 19, and 20 is directed to or encompasses a human organism. Claims 2-8 and 11-13 are rejected due to their dependence from claim 1.
It is recommended to the Applicant to amend independent claims 1, 19, and 20 to read “… an alignment element configured to be worn on the skin of a person” or to read as claim 21 “an alignment element configured to attach to the skin of a person …” to overcome the 35 USC § 101 rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, 19-25, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leath et al. (Pub. No. US 2019/0008422), hereinafter referred to as Leath, in view of Gary Ashley Stafford (Pub. No. US 2009/0171182), hereinafter referred to as Stafford.
Regarding Claim 1, Leath discloses a wearable health monitoring device (Fig. 5, element 22 PCB, and Abstract, “non-invasive sensing system”) comprising: 
a radio frequency (RF) front-end (Fig. 5, element 15) including a semiconductor substrate (Fig. 5, element 22, “PCB” and para. [0219], “the VNA circuits could be built into the back of the antennae if we were looking at miniaturizing the system”), at least one transmit antenna configured to transmit radio waves below the skin surface of the person (Fig. 8C, element 2, “transmit antenna”, and para. [0172], “first transmitting antenna for transmitting electromagnetic radiation signals into the skin surface”), and a two-dimensional array of receive antennas (Fig. 8C, elements 5, “receiving antennas”) configured to receive radio waves (para. [0173], “receiving antenna mounted on the PCB directly adjacent to the transmitting antenna for receiving the electromagnetic radiation signals”), the received radio waves including a reflected portion of 10the transmitted radio waves (para. [0173], “reflected back to, or towards, the same region or area of skin surface covered by the PCB, due to the transmitted electromagnetic radiation signals having interacted with the glucose molecules”), wherein the semiconductor substrate includes circuits configured to generate signals in response to the received radio waves (Fig. 4, element 9, “Signal Processing Unit”, and para. [0214], “another function of the SPU is to receive (or facilitate the receipt of) the reflected radiation signals”); 
a digital baseband system (Fig. 4, element 21, “data processor”) configured to generate digital data in response to the signals, wherein the digital data is indicative of a health 
15a communications interface configured to transmit the digital data generated by the digital baseband system from the wearable health monitoring device (para. [0139-0143], “the system may include a communication means for the transmission of any or all measurements or other data … communication means may be a wireless communication means … LE Bluetooth”).
However, Leath does not explicitly disclose an attachment feature configured to engage with an attachment feature of 5an alignment element that is to be worn on the skin of a person.
Stafford teaches of an apparatus for mounting a data transmission device to a patient (Abstract), which can include an RF transmitter (para. [0002]). Stafford further teaches of an attachment feature (Fig. 1, element 130, “mount”) mounted to an alignment element configured to be worn on the skin of a patient (Fig. 1, element 110, “adhesive pad”, and para. [0024]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the health monitoring device disclosed by Leath to include an attachment feature and adhesive alignment element to mount the health monitoring device to the skin of a patient. An adhesive pad for mounting the health monitoring device would allow for an easy, fast, and painless removal of the transmitter attached to the skin of the patient (para. [0005]).
Regarding Claim 8, modified Leath discloses the wearable health monitoring device of claim 1, wherein the health parameter is a blood glucose level (para. [0120], “the system may be used to measure the concentration of glucose within the blood of a human being”).
Regarding Claim 19, Leath discloses a wearable health monitoring device (Fig. 5, element 22 PCB, and Abstract, “non-invasive sensing system”) comprising:  20
a radio frequency (RF) front-end (Fig. 5, element 15) including at least one transmit antenna configured to transmit radio waves below the skin surface of the person (Fig. 8C, element 2, “transmit antenna”, and para. [0172], “first transmitting antenna for transmitting electromagnetic radiation signals into the skin surface”), and a two-dimensional array of receive antennas (Fig. 8C, elements 5, “receiving antennas”) configured to receive radio waves (para. [0173], “receiving antenna mounted on the PCB directly adjacent to the transmitting antenna for receiving the electromagnetic radiation signals”), the 25received radio waves including a reflected portion of the transmitted radio waves (para. [0173], “reflected back to, or towards, the same region or area of skin surface covered by the PCB, due to the transmitted electromagnetic radiation signals having interacted with the glucose molecules”), wherein the RF front-end includes circuits configured to generate signals in response to the received radio waves (Fig. 4, element 9, “Signal Processing Unit”, and para. [0214], “another function of the SPU is to receive (or facilitate the receipt of) the reflected radiation signals”); 
a digital baseband system (Fig. 4, element 21, “data processor”) configured to generate digital data in response to the signals, wherein the digital data is indicative of a health parameter of the 30person (para. [0217-0218], “the spectra, or spectral file, is subsequently passed to the data processor … data processor also includes appropriate algorithms when 
a communications interface configured to transmit the digital data generated by the digital baseband system from the wearable health monitoring device (para. [0139-0143], “the system may include a communication means for the transmission of any or all measurements or other data … communication means may be a wireless communication means … LE Bluetooth”).
However, Leath does not explicitly disclose an attachment feature configured to engage with an attachment feature of 5an alignment element that is to be worn on the skin of a person.
Stafford teaches of an apparatus for mounting a data transmission device to a patient (Abstract), which can include an RF transmitter (para. [0002]). Stafford further teaches of an attachment feature (Fig. 1, element 130, “mount”) mounted to an alignment element configured to be worn on the skin of a patient (Fig. 1, element 110, “adhesive pad”, and para. [0024]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the health monitoring device disclosed by Leath to include an attachment feature and adhesive alignment element to mount the health monitoring device to the skin of a patient. An adhesive pad for mounting the health monitoring device would allow for an easy, fast, and painless removal of the transmitter attached to the skin of the patient (para. [0005]). 
Regarding Claim 20, Leath discloses a wearable health monitoring device (Fig. 5, element 22 PCB, and Abstract, “non-invasive sensing system”) comprising: 

a digital baseband system (Fig. 4, element 21, “data processor”) configured to generate digital data in response to 15the signals, wherein the digital data is indicative of a health parameter of the person (para. [0217-0218], “the spectra, or spectral file, is subsequently passed to the data processor … data processor also includes appropriate algorithms when applied to the component of interest ultimately allow the person’s blood glucose levels to be determined”); and 
a communications interface configured to transmit digital data from the wearable health monitoring device (para. [0139-0143], “the system may include a communication means for the transmission of any or all measurements or other data … communication means may be 
However, Leath does not explicitly disclose an attachment feature configured to engage with an attachment feature of 5an alignment element that is to be worn on the skin of a person.
Stafford teaches of an apparatus for mounting a data transmission device to a patient (Abstract), which can include an RF transmitter (para. [0002]). Stafford further teaches of an attachment feature (Fig. 1, element 130, “mount”) mounted to an alignment element configured to be worn on the skin of a patient (Fig. 1, element 110, “adhesive pad”, and para. [0024]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the health monitoring device disclosed by Leath to include an attachment feature and adhesive alignment element to mount the health monitoring device to the skin of a patient. An adhesive pad for mounting the health monitoring device would allow for an easy, fast, and painless removal of the transmitter attached to the skin of the patient (para. [0005]). 
Regarding Claim 21, Leath discloses a wearable health monitoring system comprising: 
The health monitoring device (Fig. 5, element 22 PCB, and Abstract, “non-invasive sensing system”) further comprising a radio frequency (RF) front-end (Fig. 5, element 15), a digital baseband system (Fig. 4, element 21, “data processor”), a communications interface (para. [0139-0143], “the system may include a communication means for the transmission of 
the RF front-end including a semiconductor substrate (Fig. 5, element 22, “PCB” and para. [0219], “the VNA circuits could be built into the back of the antennae if we were looking at miniaturizing the system”), at least one transmit antenna configured to transmit radio waves below the skin surface 30of the person (Fig. 8C, element 2, “transmit antenna”, and para. [0172], “first transmitting antenna for transmitting electromagnetic radiation signals into the skin surface”), and a two-dimensional array of receive antennas (Fig. 8C, elements 5, “receiving antennas”) configured to receive radio waves (para. [0173], “receiving antenna mounted on the PCB directly adjacent to the transmitting antenna for receiving the electromagnetic radiation signals”), the received radio waves including a reflected portion of the transmitted radio waves (para. [0173], “reflected back to, or towards, the same region or area of skin surface covered by the PCB, due to the transmitted electromagnetic radiation signals having interacted with the glucose molecules”), wherein the semiconductor 99Attorney Docket No.: MOVA-1001US21substrate includes circuits configured to generate signals in response to the received radio waves (Fig. 4, element 9, “Signal Processing Unit”, and para. [0214], “another function of the SPU is to receive (or facilitate the receipt of) the reflected radiation signals”); 
the digital baseband system configured to generate digital data in response to the signals, wherein the digital data is indicative of a health 5parameter of the person (para. [0217-0218], “the spectra, or spectral file, is subsequently passed to the data processor … data processor also includes appropriate algorithms when applied to the 
the communications interface configured to transmit the digital data generated by the digital baseband system from the health monitoring device (para. [0139-0143], “the system may include a communication means for the transmission of any or all measurements or other data … communication means may be a wireless communication means … LE Bluetooth”); and 
the battery configured to power the RF front-end, the digital 10baseband system, and the communications interface (para. [0137], “the power means may be a small battery incorporated within the system, or component of the system” and para. [0136], “the system may further include power means for powering the operation of the system as a whole…”).
However, Leath does not explicitly disclose an alignment element configured to attach to the skin of a person and including an attachment element and a health monitoring device including an attachment element configured to 25engage with the attachment element of the alignment element. 
Stafford teaches of an apparatus for mounting a data transmission device to a patient (Abstract), which can include an RF transmitter (para. [0002]). Stafford further teaches of an attachment feature (Fig. 1, element 130, “mount”) mounted to an alignment element configured to be worn on the skin of a patient (Fig. 1, element 110, “adhesive pad”, and para. [0024]). Stafford further teaches the transmitter is provided to engage onto the mount to firmly position the transmitter on the adhesive pad (para. [0024]). It would have been obvious to one 
Regarding Claim 22, modified Leath discloses the wearable health monitoring system of claim 21, wherein the alignment element is an alignment patch (Stafford Fig. 1, element 110, “adhesive pad”).
Regarding Claim 23, modified Leath discloses the wearable health monitoring system of claim 22.
However, modified Leath does not explicitly disclose wherein the alignment patch comprises an attachment element configured to attach to the skin of a person and wherein the alignment feature is integrated into the attachment element and configured to align an antenna array of a health monitoring device with an object.
Stafford further teaches that the alignment patch (Fig. 1, element 110) includes an attach element configured to attach to the skin of skin of a person and that the alignment feature is integrated into the attachment element to align the health monitoring device with an object (para. [0024], “the adhesive pad in one embodiment may be provided with adhesive material on the bottom surface so as to readily attach onto the patient’s skin”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive patch disclosed by modified Leath to further include an adhesive material on the bottom surface of the adhesive pad. Including an adhesive material on 
Regarding Claim 24, modified Leath discloses the wearable health monitoring system of claim 23.
However, modified Leath does not explicitly disclose wherein the alignment patch comprises an alignment window.
	Stafford further teaches that the alignment patch comprises an alignment window (see annotated Figure 1 below, element A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the alignment patch disclosed by modified Leath to further include an alignment window. An opening within the alignment patch would allow for the patient to have more visibility when placing the alignment patch. 

    PNG
    media_image1.png
    533
    702
    media_image1.png
    Greyscale

Regarding Claim 25, modified Leath discloses the wearable health monitoring system of claim 23.

Stafford further teaches that the alignment patch comprises an alignment window (see annotated Figure 1 above, element A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the alignment patch disclosed by modified Leath to further include an alignment window. An opening within the alignment patch would allow for the patient to have more visibility when placing the alignment patch. An opening within the patch would allow for better placement.
Regarding Claim 32, modified Leath discloses the wearable healthy monitoring system of claim 21, wherein the health 5parameter is a blood glucose level (para. [0120], “the system may be used to measure the concentration of glucose within the blood of a human being”).
Claims 2 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leath (Pub. No. US 2019/0008422), in view of Stafford (Pub. No. US 2009/0171182) as applied to claim 1 above, and further in view of George Shaker (Pub. No. US 2018/0322351), hereinafter referred to as Shaker.
Regarding Claim 2, modified Leath discloses the wearable health monitoring device of claim 1.
However, modified Leath does not explicitly disclose wherein the at least one 20transmit antenna and the two-dimensional array of receive antennas are configured for radio waves in a frequency range of 122 - 126 GHz.

Regarding Claim 26, modified Leath discloses the wearable health monitoring device of claim 21.
However, modified Leath does not explicitly disclose wherein the at least one transmit antenna and the two-dimensional array of receive antennas are configured for radio waves in a frequency range of 122 – 126 GHz.
Shaker teaches a biometric sensor (Fig. 7) with a transmitter to transmit electromagnetic waves and a receiver configured to receive the electromagnetic waves from the transmitter (para. [0065]). Shaker further teaches that the radio waves are in the range of 30 GHz to 300 GHz (para. [0065]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmitters and receivers taught by modified Leath to operate in the range of 30 GHz to 300 GHz. . 
Claims 3-4, 12-13, 27-28, and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leath (Pub. No. US 2019/0008422), in view of Stafford (Pub. No. US 2009/0171182) as applied to claim 1 above, and further in view of Baheti et al. (Pub. No. US 2019/0216393), hereinafter referred to as Baheti.
Regarding Claim 3, modified Leath discloses the wearable health monitoring device of claim 1.
However, modified Leath does not explicitly disclose wherein the semiconductor substrate includes at least one transmit component and a two- 25dimensional array of receive components, wherein the at least one transmit component is collocated with the at least one transmit antenna and the two- dimensional array of receive components are collocated with respective ones of the two-dimensional array of receive antennas.
Baheti teaches a system including a millimeter-wave radar sensor that is disposed on a circuit board, with a plurality of antennas, processing circuitry, and receiving antennas for vital measurements of a human being (Abstract and para. [0022]). Baheti further teaches transmitter front end circuitry components and receiver front end circuitry components such as RF oscillators, mixers, amplifiers and filters (para. [0031-0032] and Fig. 2A elements 208 and 210). Baheti further teaches the transmitter components and the receiver components are 
Regarding Claim 4, modified Leath discloses the wearable health monitoring device of claim 3.
However, modified Leath does not explicitly disclose wherein the at least one transmit component and the at least one transmit antenna comprise at least two transmit components and at least two transmit antennas and wherein the multiple receive components and multiple receive antennas comprises four receive 95Attorney Docket No.: MOVA-1001US21 components and four receive antennas and wherein receive components and receive antennas are collocated at opposite sides or corners of the semiconductor substrate.
Baheti further teaches of the radar sensor having at least two transmit antennas, at least two transmitter front-end circuits (Fig. 2A, elements 208 and 212, para. [0031]). Baheti further teaches of at least four receive antennas connected to 4 pins of a receiver front-end circuitry (Fig. 2A, elements 214 and 210, and para. [0032]). Baheti further teaches in another embodiment that the receive antennas can be located on separate sides of the radar circuit (Fig. 2C, elements 214). Baheti teaches that the transmitter and receiver antennas can be implemented in a uniform array or a linear array of any dimension, and other implementations 
Regarding Claim 12, modified Leath discloses the wearable health monitoring device of claim 1.
However, modified Leath does not explicitly disclose further comprising means for isolating a signal from a particular location in the 3D space in response 15to receiving the radio waves on the two-dimensional array of receive antennas by implementing beamforming signal processing.
Baheti teaches a system including a millimeter-wave radar sensor that is disposed on a circuit board, with a plurality of antennas, processing circuitry, and receiving antennas for vital measurements of a human being (Abstract and para. [0022]). Baheti further teaches of modifying the number of transmitting and receiving antennas in order to implement beam steering when transmitting waves toward fine veins and arteries within the body (para. [0057]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the radar sensor disclosed by modified Leath to further implement beam steering. Beam steering would allow for the radar beam to be directed to 
Regarding Claim 13, modified Leath discloses the wearable health monitoring device of claim 1.
However, modified Leath does not explicitly disclose further comprising means for isolating a signal from a particular location in the 3D space in response 20to receiving the radio waves on the two-dimensional array of receive antennas by using beamforming to focus a receive beam on a particular vein of the person.
Baheti teaches a system including a millimeter-wave radar sensor that is disposed on a circuit board, with a plurality of antennas, processing circuitry, and receiving antennas for vital measurements of a human being (Abstract and para. [0022]). Baheti further teaches of modifying the number of transmitting and receiving antennas in order to implement beam steering when transmitting waves toward fine veins and arteries within the body (para. [0057]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the radar sensor disclosed by modified Leath to further implement beam steering. Beam steering would allow for the radar beam to be directed to isolate a particular signal and perform more accurate and precise vital signal measurements (para. [0057]).
Regarding Claim 27, modified Leath discloses the wearable health monitoring system of claim 21.
However, modified Leath does not explicitly disclose wherein the semiconductor substrate includes at least one transmit component and a two- dimensional array of receive 
Baheti teaches a system including a millimeter-wave radar sensor that is disposed on a circuit board, with a plurality of antennas, processing circuitry, and receiving antennas for vital measurements of a human being (Abstract and para. [0022]). Baheti further teaches transmitter front end circuitry components and receiver front end circuitry components such as RF oscillators, mixers, amplifiers and filters (para. [0031-0032] and Fig. 2A elements 208 and 210). Baheti further teaches the transmitter components and the receiver components are collocated with the transmit antennas and two dimensional array of receive antennas (para. [0031-0032]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify circuitry disclosed by modified Leath to include additional front-end circuitry on the same substrate. The additional circuitry elements being collocated with the transmit components or the receive components allows for the system circuitry to be located on one circuit board (para. [0037]). Having the circuitry being located on one circuit board would maximize the space of the system. 
Regarding Claim 28, modified Leath discloses the wearable health monitoring system of claim 21.
However, modified Leath fails to explicitly disclose wherein the at least one transmit component and the at least one transmit antenna comprise at least two transmit components and at least two transmit antennas and wherein the multiple receive components and multiple receive antennas comprises four receive components and four receive antennas and wherein 
Baheti teaches a system including a millimeter-wave radar sensor that is disposed on a circuit board, with a plurality of antennas, processing circuitry, and receiving antennas for vital measurements of a human being (Abstract and para. [0022]). Baheti further teaches of the radar sensor having at least two transmit antennas, at least two transmitter front-end circuits (Fig. 2A, elements 208 and 212, para. [0031]). Baheti further teaches of at least four receive antennas connected to 4 pins of a receiver front-end circuitry (Fig. 2A, elements 214 and 210, and para. [0032]). Baheti further teaches in another embodiment that the receive antennas can be located on separate sides of the radar circuit (Fig. 2C, elements 214). Baheti teaches that the transmitter and receiver antennas can be implemented in a uniform array or a linear array of any dimension, and other implementations can be done (para. [0039]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase the number of transmitter and receiver antennas and the location of the receiver antennas. Baheti teaches that the number of antennas and placement of the antennas can be changed depending on the particular requirements of the radar system and due to beam forming requirements (para. [0057]). Increasing the number of antennas allows for the system to perform more accurate and precise vital signal measurements (para. [0057]).
Regarding Claim 36, modified Leath discloses the wearable health monitoring system of claim 21. 
However, modified Leath does not explicitly disclose further comprising 20means for isolating a signal from a particular location in the 3D space in response to receiving the radio 
Baheti teaches a system including a millimeter-wave radar sensor that is disposed on a circuit board, with a plurality of antennas, processing circuitry, and receiving antennas for vital measurements of a human being (Abstract and para. [0022]). Baheti further teaches of modifying the number of transmitting and receiving antennas in order to implement beam steering when transmitting waves toward fine veins and arteries within the body (para. [0057]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the radar sensor disclosed by modified Leath to further implement beam steering. Beam steering would allow for the radar beam to be directed to isolate a particular signal and perform more accurate and precise vital signal measurements (para. [0057]).
Regarding Claim 37, modified Leath discloses the wearable health monitoring system of claim 21.
However, modified Leath does not explicitly disclose further comprising 25means for isolating a signal from a particular location in the 3D space in response to receiving the radio waves on the two-dimensional array of receive antennas by using beamforming to focus a receive beam on a particular vein of the person.
Baheti teaches a system including a millimeter-wave radar sensor that is disposed on a circuit board, with a plurality of antennas, processing circuitry, and receiving antennas for vital measurements of a human being (Abstract and para. [0022]). Baheti further teaches of modifying the number of transmitting and receiving antennas in order to implement beam .
Claims 5-7 and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leath (Pub. No. US 2019/0008422), in view of Stafford (Pub. No. US 2009/0171182) as applied to claim 1 above, further in view of Baheti et al. (Pub. No. US 2019/0216393), hereinafter referred to as Baheti, and further in view of Yong et al. (Pub. No. US 2019/0097328), hereinafter referred to as Yong. 
Regarding Claim 5, modified Leath discloses the wearable health monitoring device of claim 1.
However, modified Leath does not explicitly disclose wherein the at least one transmit antenna comprises at least two transmit antennas that are configured to transmit radio waves at two different polarization orientations and wherein a first set of at least four receive antennas is configured to receive radio waves at one of the at least two different polarization orientations and a second set of the at least 10four receive antennas is configured to receive radio waves at a different one of the at least two different polarization orientations.
Baheti teaches a system including a millimeter-wave radar sensor that is disposed on a circuit board, with a plurality of antennas, processing circuitry, and receiving antennas for vital measurements of a human being (Abstract and para. [0022]). Baheti further teaches 
However, modified Leath in view of Baheti does not explicitly disclose transmitting and receiving at least two different polarization orientations. 
Yong teaches of a phased antenna array (Fig. 3) for transmitting and receiving signals from multiple antennas (Fig. 3, elements 40) in the millimeter range (Abstract), and the structure can be printed on a dielectric substrate, such as a rigid or flexible printed circuit (para. [0056]). Yong further teaches that the antenna arrays can be configured to generate radio-frequency signals with a first polarization, whereas a second set of single-polarization antennas may be configured to generate radio frequency signals with a second polarization, such that the 
Regarding Claim 6, modified Leath discloses the wearable health monitoring device of claim 1.
However, modified Leath does not explicitly disclose wherein the at least one transmit antenna comprises at least two transmit antennas that are configured to 15transmit radio waves at orthogonal polarization orientations and wherein a first set of at least four receive antennas is configured to receive radio waves at one of the orthogonal polarization orientations and a second set of the at least four receive antennas is configured to receive radio waves at the other of the orthogonal polarization orientations.
Baheti teaches a system including a millimeter-wave radar sensor that is disposed on a circuit board, with a plurality of antennas, processing circuitry, and receiving antennas for vital measurements of a human being (Abstract and para. [0022]). Baheti further teaches transmitter front end circuitry components and receiver front end circuitry components such as RF oscillators, mixers, amplifiers and filters (para. [0031-0032] and Fig. 2A elements 208 and 210). Baheti further teaches that two transmit antennas are configured to transmit radio waves (Fig. 2A, elements 212, and para. [0031], “greater than two transmitter front-end circuits … the 
However, modified Leath in view of Baheti does not explicitly disclose transmitting and receiving at least two different polarization orientations. 
Yong teaches of a phased antenna array (Fig. 3) for transmitting and receiving signals from multiple antennas (Fig. 3, elements 40) in the millimeter range (Abstract), and the structure can be printed on a dielectric substrate, such as a rigid or flexible printed circuit (para. [0056]). Yong further teaches that the antenna arrays can be configured to generate radio-frequency signals with a first polarization, whereas a second set of single-polarization antennas may be configured to generate radio frequency signals with a second polarization, such that the second polarization is orthogonal to the first polarization (para. [0061] and para. [0067]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna array disclosed by modified Leath to further include different combinations of polarization angles. Adjusting the polarization angle of the 
Regarding Claim 7, modified Leath discloses the wearable health monitoring device of claim 1.
However, modified Leath does not explicitly disclose wherein the at least one transmit antenna comprises at least two transmit antennas configured to transmit radio waves at orthogonal polarization orientations, wherein the two-dimensional array of receive antennas comprises at least four receive antennas, and wherein a 25first set of the receive antennas is configured to receive radio waves at one of the orthogonal polarization orientations and a second set of the receive antennas is configured to receive radio waves at the other of the orthogonal polarization orientations.
Baheti teaches a system including a millimeter-wave radar sensor that is disposed on a circuit board, with a plurality of antennas, processing circuitry, and receiving antennas for vital measurements of a human being (Abstract and para. [0022]). Baheti further teaches transmitter front end circuitry components and receiver front end circuitry components such as RF oscillators, mixers, amplifiers and filters (para. [0031-0032] and Fig. 2A elements 208 and 210). Baheti further teaches that two transmit antennas are configured to transmit radio waves (Fig. 2A, elements 212, and para. [0031], “greater than two transmitter front-end circuits … the number of transmitters can extend to n x m”). Baheti also teaches that at least two sets of four receiver antennas are configured to receive radio waves (Fig. 2A, elements 214, and para. [0032], “receiver front-end circuit may be configured to be coupled to greater than four 
However, modified Leath in view of Baheti does not explicitly disclose transmitting and receiving at least two different polarization orientations. 
Yong teaches of a phased antenna array (Fig. 3) for transmitting and receiving signals from multiple antennas (Fig. 3, elements 40) in the millimeter range (Abstract), and the structure can be printed on a dielectric substrate, such as a rigid or flexible printed circuit (para. [0056]). Yong further teaches that the antenna arrays can be configured to generate radio-frequency signals with a first polarization, whereas a second set of single-polarization antennas may be configured to generate radio frequency signals with a second polarization, such that the second polarization is orthogonal to the first polarization (para. [0061] and para. [0067]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna array disclosed by modified Leath to further include different combinations of polarization angles. Adjusting the polarization angle of the transmitting and receiving antennas can be done in response due to polarization mismatch. If the sensor data is outside of a range, the control circuitry may adjust the polarization in order to ensure accurate results (para. [0006] and para. [0067]).
Regarding Claim 29, modified Leath discloses the wearable health monitoring system of claim 21.
However, modified Leath does not explicitly disclose wherein the at least two transmit antennas are configured to transmit radio waves at two different 15polarization orientations and wherein a first set of the at least four receive antennas is configured to receive radio waves one of the at least two different polarization orientations and a second set of the at least four receive antennas is configured to receive radio waves a different one of the at least two different polarization orientations.
Baheti teaches a system including a millimeter-wave radar sensor that is disposed on a circuit board, with a plurality of antennas, processing circuitry, and receiving antennas for vital measurements of a human being (Abstract and para. [0022]). Baheti further teaches transmitter front end circuitry components and receiver front end circuitry components such as RF oscillators, mixers, amplifiers and filters (para. [0031-0032] and Fig. 2A elements 208 and 210). Baheti further teaches that two transmit antennas are configured to transmit radio waves (Fig. 2A, elements 212, and para. [0031], “greater than two transmitter front-end circuits … the number of transmitters can extend to n x m”). Baheti also teaches that at least two sets of four receiver antennas are configured to receive radio waves (Fig. 2A, elements 214, and para. [0032], “receiver front-end circuit may be configured to be coupled to greater than four antennas, with the resulting antenna array being of various n x m dimensions”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the number of transmitting and receiving antennas disclosed by modified Leath. Increasing the number of transmitting and receiving antennas may be needed for the 
However, modified Leath in view of Baheti does not explicitly disclose transmitting and receiving at least two different polarization orientations. 
Yong teaches of a phased antenna array (Fig. 3) for transmitting and receiving signals from multiple antennas (Fig. 3, elements 40) in the millimeter range (Abstract), and the structure can be printed on a dielectric substrate, such as a rigid or flexible printed circuit (para. [0056]). Yong further teaches that the antenna arrays can be configured to generate radio-frequency signals with a first polarization, whereas a second set of single-polarization antennas may be configured to generate radio frequency signals with a second polarization, such that the second polarization is orthogonal to the first polarization (para. [0061] and para. [0067]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna array disclosed by modified Leath to further include different combinations of polarization angles. Adjusting the polarization angle of the transmitting and receiving antennas can be done in response due to polarization mismatch. If the sensor data is outside of a range, the control circuitry may adjust the polarization in order to ensure accurate results (para. [0006] and para. [0067]).
Regarding Claim 30, modified Leath discloses the wearable health monitoring system of Claim 29.
However, modified Leath does not explicitly disclose wherein the at least two transmit antennas are configured to transmit radio waves at orthogonal polarization orientations and 
Baheti teaches a system including a millimeter-wave radar sensor that is disposed on a circuit board, with a plurality of antennas, processing circuitry, and receiving antennas for vital measurements of a human being (Abstract and para. [0022]). Baheti further teaches transmitter front end circuitry components and receiver front end circuitry components such as RF oscillators, mixers, amplifiers and filters (para. [0031-0032] and Fig. 2A elements 208 and 210). Baheti further teaches that two transmit antennas are configured to transmit radio waves (Fig. 2A, elements 212, and para. [0031], “greater than two transmitter front-end circuits … the number of transmitters can extend to n x m”). Baheti also teaches that at least two sets of four receiver antennas are configured to receive radio waves (Fig. 2A, elements 214, and para. [0032], “receiver front-end circuit may be configured to be coupled to greater than four antennas, with the resulting antenna array being of various n x m dimensions”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the number of transmitting and receiving antennas disclosed by modified Leath. Increasing the number of transmitting and receiving antennas may be needed for the particular requirements of the radar system. For example, using more transmitting and receiving antennas allows for beam steering to be used in order to direct the beam towards fine veins or arteries in order to perform more accurate measurements (para. [0057]).

Yong teaches of a phased antenna array (Fig. 3) for transmitting and receiving signals from multiple antennas (Fig. 3, elements 40) in the millimeter range (Abstract), and the structure can be printed on a dielectric substrate, such as a rigid or flexible printed circuit (para. [0056]). Yong further teaches that the antenna arrays can be configured to generate radio-frequency signals with a first polarization, whereas a second set of single-polarization antennas may be configured to generate radio frequency signals with a second polarization, such that the second polarization is orthogonal to the first polarization (para. [0061] and para. [0067]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna array disclosed by modified Leath to further include different combinations of polarization angles. Adjusting the polarization angle of the transmitting and receiving antennas can be done in response due to polarization mismatch. If the sensor data is outside of a range, the control circuitry may adjust the polarization in order to ensure accurate results (para. [0006] and para. [0067]).
Regarding Claim 31, modified Leath discloses the wearable health monitoring system of claim 21.
However, modified Leath does not explicitly disclose wherein the at least one transmit antenna comprises at least two transmit antennas configured to 30transmit radio waves at orthogonal polarization orientations and wherein a first set of the receive antennas is configured to receive radio waves at one of the orthogonal polarization orientations and a 
Baheti teaches a system including a millimeter-wave radar sensor that is disposed on a circuit board, with a plurality of antennas, processing circuitry, and receiving antennas for vital measurements of a human being (Abstract and para. [0022]). Baheti further teaches transmitter front end circuitry components and receiver front end circuitry components such as RF oscillators, mixers, amplifiers and filters (para. [0031-0032] and Fig. 2A elements 208 and 210). Baheti further teaches that two transmit antennas are configured to transmit radio waves (Fig. 2A, elements 212, and para. [0031], “greater than two transmitter front-end circuits … the number of transmitters can extend to n x m”). Baheti also teaches that at least two sets of four receiver antennas are configured to receive radio waves (Fig. 2A, elements 214, and para. [0032], “receiver front-end circuit may be configured to be coupled to greater than four antennas, with the resulting antenna array being of various n x m dimensions”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the number of transmitting and receiving antennas disclosed by modified Leath. Increasing the number of transmitting and receiving antennas may be needed for the particular requirements of the radar system. For example, using more transmitting and receiving antennas allows for beam steering to be used in order to direct the beam towards fine veins or arteries in order to perform more accurate measurements (para. [0057]).
However, modified Leath in view of Baheti does not explicitly disclose transmitting and receiving at least two different polarization orientations. 
.
Claims 11 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leath (Pub. No. US 2019/0008422), in view of Stafford (Pub. No. US 2009/0171182) as applied to claim 1 above, and further in view of Raviv Melamed (Pub. No. US 2017/0238835), hereinafter referred to as Melamed.
Regarding Claim 11, modified Leath discloses the wearable health monitoring device of claim 1.
However, modified Leath does not explicitly disclose further comprising means for transmitting radio waves over a 3D space below the skin surface of a person by transmitting 
Melamed teaches of a portable sensing system including RF sensing functionality including an antenna array with a plurality of receive antennas and transmit antennas (Abstract, para. [0045]) for use in health testing (Fig. 9, element 921). Melamed further teaches that the transmit and receive subsystem can perform transmission and reception with multiple antennas at one time or select one transmit and one receive antenna at a time (para. [0075]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller disclosed by modified Leath to control the transmission time of the antennas in order to transmit at a certain time. Selecting one antenna to transmit at a time can be done as a tradeoff between complexity of the parameter being sensed and the acquisition time for the device (para. [0075]).
Regarding Claim 35, modified Leath discloses the wearable health monitoring system of claim 21.
However, modified Leath does not explicitly disclose further comprising means for transmitting radio waves over a 3D space below the skin surface of a 15person by transmitting from a first transmit antenna and then from a second transmit antenna such that the first transmission does not overlap in time with the second transmission.
Melamed teaches of a portable sensing system including RF sensing functionality including an antenna array with a plurality of receive antennas and transmit antennas (Abstract, para. [0045]) for use in health testing (Fig. 9, element 921). Melamed further teaches that the transmit and receive subsystem can perform transmission and reception with multiple 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907.  The examiner can normally be reached on Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/K.W.K./Examiner, Art Unit 3791     

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791